SUAREZ, C.J.
D.A.M.(1) and D.A.M,(2), his younger brother (the “children”)1, appeal the trial court’s denial of their private petition seeking an adjudication of dependency.
We are bound to follow In re B.Y.G.M., 176 So.3d 290, (Fla. 3d DCA July 15, 2015), and In re K.B.L.V., 176 So.3d 297, (Fla. 3d DCA July 15, 2015) and, therefore, affirm.

, The children are currently 16 and 14 years old -respectively. Thus, this case is distinguishable from O.I.C.L. v. Department of Children & Families, 169 So.3d 1244 (Fla. 4th DCA 2015) which concluded that private petitions similar to those here “routinely share the following elements; the child is about to turn eighteen years old.”